Exhibit 10.1

 

MEDICAL STAFFING NETWORK, INC.

 

EMPLOYMENT AGREEMENT

 


THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) IS DATED AS OF THE 9TH DAY OF JUNE,
2003 AMONG MEDICAL STAFFING NETWORK, INC. (THE “COMPANY”), MEDICAL STAFFING
NETWORK HOLDINGS, INC. (“HOLDINGS”) AND GREGORY K. GUCKES (THE “EXECUTIVE”).

 

R E C I T A L S:

 


WHEREAS, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS CONTAINED
HEREIN, THE PARTIES HERETO AGREE AS FOLLOWS:

 


SECTION 1.                                            EMPLOYMENT.  THE COMPANY
HEREBY AGREES TO EMPLOY THE EXECUTIVE AND THE EXECUTIVE HEREBY ACCEPTS SUCH
EMPLOYMENT WITH THE COMPANY, ON THE TERMS AND SUBJECT TO THE CONDITIONS
HEREINAFTER SET FORTH.  DURING THE EMPLOYMENT TERM (AS HEREINAFTER DEFINED), THE
EXECUTIVE SHALL SERVE AS PRESIDENT AND CHIEF OPERATING OFFICER OF THE COMPANY
AND SHALL HAVE THE DUTIES, RESPONSIBILITIES AND OBLIGATIONS REASONABLY ASSIGNED
TO THE EXECUTIVE BY THE CHIEF EXECUTIVE OFFICER (“CEO”) AND THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”).


 


SECTION 2.                                            TERM.  UNLESS TERMINATED
PURSUANT TO SECTION 6 HEREOF, THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL
COMMENCE ON JUNE 9, 2003 (THE “COMMENCEMENT DATE”) AND SHALL CONTINUE DURING THE
PERIOD ENDING ON THE THIRD ANNIVERSARY OF THE COMMENCEMENT DATE (THE “INITIAL
EMPLOYMENT TERM”).  THE INITIAL EMPLOYMENT TERM SHALL BE EXTENDED AUTOMATICALLY
WITHOUT FURTHER ACTION BY EITHER PARTY BY ONE ADDITIONAL YEAR (ADDED TO THE END
OF THE INITIAL EMPLOYMENT TERM) FIRST ON THE THIRD ANNIVERSARY OF THE
COMMENCEMENT DATE, AND ON EACH SUCCEEDING ANNIVERSARY THEREAFTER, UNLESS, NOT
LATER THAN NINETY (90) DAYS PRIOR TO THE END OF THE INITIAL EMPLOYMENT TERM (OR
EXTENSION THEREOF), EITHER THE COMPANY OR THE EXECUTIVE SHALL HAVE NOTIFIED THE
OTHER IN WRITING OF ITS INTENTION NOT TO RENEW THIS AGREEMENT.  THE INITIAL
EMPLOYMENT TERM, TOGETHER WITH ANY EXTENSION THEREOF PURSUANT TO THIS SECTION 2,
SHALL BE REFERRED TO AS THE “EMPLOYMENT TERM.”


 


SECTION 3.                                            COMPENSATION.  DURING THE
EMPLOYMENT TERM, THE EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING COMPENSATION
AND BENEFITS:


 


(A)                                  SALARY.  AS COMPENSATION FOR THE
PERFORMANCE OF THE EXECUTIVE’S SERVICES HEREUNDER, THE COMPANY SHALL PAY TO THE
EXECUTIVE A SALARY OF $350,000 PER ANNUM WITH INCREASES, IF ANY, AS MAY BE
APPROVED IN WRITING BY THE BOARD (THE “SALARY”).  THE SALARY SHALL BE PAYABLE IN
ACCORDANCE WITH THE PAYROLL PRACTICES OF THE COMPANY AS THE SAME SHALL EXIST
FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


(B)                                 BONUS POOL.  DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S BONUS INCENTIVE
POOL, ON SUCH TERMS AS THE BOARD SHALL APPROVE FROM TIME TO TIME.


 


(C)                                  OTHER COMPENSATION PLANS.  THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN ANY STOCK OPTION PLANS, OR OTHER
COMPENSATION PLANS OFFERED BY THE COMPANY TO ITS OFFICERS AND DIRECTORS, SUBJECT
TO THE TERMS AND CONDITIONS CONTAINED THEREIN.


 


(D)                                 BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED
TO PARTICIPATE IN HEALTH, INSURANCE, PENSION AND OTHER BENEFITS PROVIDED TO
OTHER SIMILARLY SITUATED EMPLOYEES OF THE COMPANY; PROVIDED THAT THE EXECUTIVE
SHALL BE ENTITLED TO COMPANY PAID HEALTH INSURANCE COVERAGE FOR THE EXECUTIVE
AND HIS DEPENDENTS.  THE EXECUTIVE SHALL ALSO BE ENTITLED TO THREE (3) WEEKS OF
VACATION PER ANNUM AND SHALL BE ENTITLED TO THE SAME NUMBER OF HOLIDAYS, SICK
DAYS AND OTHER BENEFITS AS ARE GENERALLY ALLOWED TO OTHER SIMILARLY SITUATED
EMPLOYEES OF THE COMPANY IN ACCORDANCE WITH THE COMPANY POLICY IN EFFECT FROM
TIME TO TIME.


 


(E)                                  RELOCATION EXPENSES.  THE COMPANY SHALL
REIMBURSE THE EXECUTIVE FOR RELOCATION EXPENSES (AS DEFINED BELOW) UP TO A
MAXIMUM OF $125,000.  FOR PURPOSES OF THIS AGREEMENT, “RELOCATION EXPENSES”
MEANS EXPENSES REASONABLY INCURRED BY THE EXECUTIVE IN CONNECTION WITH (I)
TRAVEL TO AND FROM THE BOCA RATON, FLORIDA AREA TO LOCATE AND PURCHASE A HOME,
(II) TEMPORARY LIVING EXPENSES INCURRED PRIOR TO PURCHASING A HOME IN THE BOCA
RATON, FLORIDA AREA, (III) THE SALE OF THE EXECUTIVE’S EXISTING HOME IN
GREENWOOD VILLAGE, COLORADO, (IV) THE COSTS ANCILLARY TO THE PURCHASE OF A HOME
IN THE BOCA RATON, FLORIDA AREA, SUCH AS APPRAISAL FEES, SURVEY COSTS AND FILING
FEES, AND (V) MOVING PERSONAL PROPERTY TO THE BOCA RATON, FLORIDA AREA.


 


SECTION 4.                                            EXCLUSIVITY.  DURING THE
EMPLOYMENT TERM, THE EXECUTIVE SHALL DEVOTE HIS FULL WORKING TIME TO THE
BUSINESS OF THE COMPANY, SHALL FAITHFULLY SERVE THE COMPANY, SHALL IN ALL
RESPECTS CONFORM TO AND COMPLY WITH THE LAWFUL AND REASONABLE DIRECTIONS AND
INSTRUCTIONS GIVEN TO HIM IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SHALL
USE HIS BEST EFFORTS TO PROMOTE AND SERVE THE INTERESTS OF THE COMPANY, AND
SHALL NOT ENGAGE IN ANY OTHER BUSINESS ACTIVITY, WHETHER OR NOT SUCH ACTIVITY
SHALL BE ENGAGED IN FOR PECUNIARY PROFIT, EXCEPT THAT THE EXECUTIVE MAY (I)
PARTICIPATE IN THE ACTIVITIES OF PROFESSIONAL TRADE ORGANIZATIONS RELATED TO THE
BUSINESS OF THE COMPANY, (II) ENGAGE IN PERSONAL INVESTING ACTIVITIES AND/OR
CHARITABLE ACTIVITIES CONSISTENT WITH THE COMPANY’S POLICY REGARDING INVESTMENTS
(WHICH MAY CHANGE FROM TIME TO TIME) OR (III) WITH THE CONSENT OF THE BOARD,
SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OR ADVISORY BOARDS (OR THEIR
EQUIVALENTS IN THE CASE OF A NON-CORPORATE ENTITY) OF NON-COMPETING BUSINESSES
AND CHARITABLE ORGANIZATIONS, PROVIDED THAT ACTIVITIES SET FORTH IN THESE
CLAUSES (I), (II), OR (III) EITHER SINGLY OR IN THE AGGREGATE, DO NOT INTERFERE
IN ANY MATERIAL RESPECT WITH THE SERVICES TO BE PROVIDED BY THE EXECUTIVE
HEREUNDER.


 


SECTION 5.                                            REIMBURSEMENT FOR
EXPENSES.  THE EXECUTIVE IS AUTHORIZED TO INCUR REASONABLE EXPENSES IN THE
DISCHARGE OF THE SERVICES TO BE PERFORMED HEREUNDER,

 

2

--------------------------------------------------------------------------------


 

including expenses for travel, entertainment, lodging and similar items in
accordance with the Company’s expense reimbursement policy, as the same may be
modified by the Board from time to time.  The Company shall reimburse the
Executive for all such proper expenses upon presentation by the Executive of
itemized accounts of such expenditures in accordance with the financial policy
of the Company, as in effect from time to time.


 


SECTION 6.                                            TERMINATION AND DEFAULT.


 


(A)                                  EARLY TERMINATION OF THE EMPLOYMENT TERM. 
NOTWITHSTANDING SECTION 2 HEREOF, THE EMPLOYMENT TERM SHALL END UPON THE
EARLIEST TO OCCUR OF (I) A TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO THE
EXECUTIVE’S DEATH, (II) A TERMINATION BY REASON OF A DISABILITY, WHERE
“DISABILITY” SHALL MEAN ANY PHYSICAL OR MENTAL DISABILITY OR INFIRMITY THAT
PREVENTS THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER FOR A PERIOD OF 90
CONSECUTIVE DAYS OR 120 DAYS DURING ANY 12-MONTH PERIOD, (III) A TERMINATION BY
THE COMPANY WITH OR WITHOUT CAUSE (AS DEFINED BELOW), AND (IV)  A TERMINATION BY
EXECUTIVE WITH OR WITHOUT GOOD REASON (AS DEFINED BELOW).  IN THE EVENT OF
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, AT THE COMPANY’S
REQUEST, THE EXECUTIVE SHALL RESIGN FROM THE BOARD AND THE BOARD OF DIRECTORS OF
ANY COMPANY SUBSIDIARIES.


 


(B)                                 TERMINATION DUE TO DEATH OR DISABILITY.  THE
EXECUTIVE’S EMPLOYMENT SHALL TERMINATE UPON HIS DEATH, OR IN THE EVENT OF A
DISABILITY, UPON DELIVERY OF WRITTEN NOTICE TO THE EXECUTIVE OF SUCH TERMINATION
BY REASON OF THE EXECUTIVE’S DISABILITY.  UPON SUCH EVENT, THE EXECUTIVE, OR
EXECUTIVE’S ESTATE, AS APPLICABLE, SHALL BE ENTITLED TO RECEIVE THE AMOUNTS
SPECIFIED IN SECTION 6(F) BELOW.  THE BOARD’S REASONED AND GOOD FAITH JUDGMENT
OF DISABILITY SHALL BE FINAL, BINDING AND CONCLUSIVE AND SHALL BE BASED ON SUCH
COMPETENT MEDICAL EVIDENCE AS SHALL BE PRESENTED TO IT BY EXECUTIVE AND/OR BY
ANY PHYSICIAN OR GROUP OF PHYSICIANS OR OTHER COMPETENT MEDICAL EXPERT EMPLOYED
BY EXECUTIVE OR THE COMPANY TO ADVISE THE BOARD.


 


(C)                                  TERMINATION BY THE COMPANY WITH OR WITHOUT
CAUSE.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME, WITH
OR WITHOUT CAUSE.  TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE
EFFECTIVE UPON DELIVERY OF WRITTEN NOTICE OF SUCH TERMINATION.  FOR PURPOSES OF
THIS AGREEMENT, “CAUSE” SHALL MEAN: (I) THE EXECUTIVE’S FAILURE, NEGLECT OR
REFUSAL (EXCEPT WHERE DUE TO A DISABILITY) TO PERFORM HIS DUTIES HEREUNDER WHICH
FAILURE, NEGLECT OR REFUSAL SHALL NOT HAVE BEEN CORRECTED BY THE EXECUTIVE
WITHIN 10 BUSINESS DAYS OF RECEIPT BY THE EXECUTIVE OF WRITTEN NOTICE FROM THE
COMPANY OF SUCH FAILURE, NEGLECT OR REFUSAL, WHICH NOTICE SHALL WITH REASONABLE
SPECIFICITY SET FORTH THE NATURE OF SAID FAILURE, NEGLECT OR REFUSAL; (II) ANY
WILLFUL OR INTENTIONAL ACT OF THE EXECUTIVE THAT HAS THE EFFECT OF INJURING THE
REPUTATION OR BUSINESS OF THE COMPANY OR ITS AFFILIATES IN ANY MATERIAL RESPECT;
(III) THE EXECUTIVE’S USE OF ILLEGAL DRUGS OR REPEATED DRUNKENNESS BY THE
EXECUTIVE ON COMPANY PROPERTY; (IV) CONVICTION OF, OR PLEA OF GUILTY OR NOLO
CONTENDERE TO, THE COMMISSION OF A FELONY BY THE EXECUTIVE; (V) THE COMMISSION
BY THE EXECUTIVE OF AN ACT OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY; OR (VI)
THE EXECUTIVE’S BREACH OF ANY OF THE COVENANTS PROVIDED IN SECTION 7 HEREOF.

 

3

--------------------------------------------------------------------------------


 


(D)                                 TERMINATION BY THE EXECUTIVE FOR GOOD
REASON.  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT WITH THE COMPANY FOR GOOD
REASON UPON THIRTY (30) DAYS WRITTEN NOTICE, WHICH NOTICE SHALL SPECIFICALLY SET
FORTH THE NATURE OF SUCH GOOD REASON.  THE TERM “GOOD REASON” SHALL MEAN (I) THE
SUBSTANTIAL AND MATERIAL DIMINUTION IN THE EXECUTIVE’S STATUS, DUTIES, OR
RESPONSIBILITIES THEN IN EFFECT; (II) WITHOUT THE EXECUTIVE’S CONSENT, THE
RELOCATION OF THE EXECUTIVE’S PRINCIPAL OFFICE LOCATION MORE THAN FIFTY (50)
MILES FROM ITS CURRENT LOCATION IN BOCA RATON, FLORIDA; (III) ANY MATERIAL
BREACH OF THIS AGREEMENT; OR (IV) THE FAILURE OF ANY SUCCESSOR TO ASSUME THIS
AGREEMENT AS REQUIRED UNDER SECTION 11(A) HEREOF.  NOTWITHSTANDING THE
OCCURRENCE OF ANY SUCH EVENT OR CIRCUMSTANCE ABOVE, SUCH OCCURRENCE SHALL NOT BE
DEEMED TO CONSTITUTE GOOD REASON HEREUNDER IF, WITHIN THE THIRTY-DAY NOTICE
PERIOD, THE EVENT OR CIRCUMSTANCE GIVING RISE TO GOOD REASON HAS BEEN FULLY
CORRECTED BY THE COMPANY.


 


(E)                                  RESIGNATION BY THE EXECUTIVE.  THE
EXECUTIVE SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT AT ANY TIME BY GIVING
THIRTY (30) DAYS WRITTEN NOTICE OF HIS RESIGNATION.


 


(F)                                    PAYMENTS UPON TERMINATION.  (I)  IN THE
EVENT THAT THE EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE COMPANY
SHALL PAY TO THE EXECUTIVE ALL AMOUNTS ACCRUED BUT UNPAID HEREUNDER THROUGH THE
DATE OF TERMINATION IN RESPECT OF SALARY AND OTHER COMPENSATION PROVIDED
HEREUNDER, ACCRUED BUT UNUSED VACATION AND ANY UNREIMBURSED EXPENSES.  AMOUNTS
OWED BY THE COMPANY IN RESPECT OF THE PAYMENTS UNDER SECTION 6(F)(I) HEREOF OR
REIMBURSEMENT FOR EXPENSES UNDER THE PROVISIONS OF SECTION 5 HEREOF SHALL BE
PAID WITHIN FIVE (5) BUSINESS DAYS OF ANY TERMINATION.


 


(II)                                  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN UPON EXPIRATION OF THE
EMPLOYMENT TERM PURSUANT TO SECTION 2 HEREOF OR A TERMINATION UNDER SECTION 6(B)
ABOVE), OR BY THE EXECUTIVE WITH GOOD REASON, IN ADDITION TO THE AMOUNTS
SPECIFIED IN SUBSECTION (I) ABOVE, (A) THE EXECUTIVE SHALL CONTINUE TO RECEIVE
THE SALARY AND OTHER COMPENSATION PROVIDED HEREUNDER (LESS ANY APPLICABLE
WITHHOLDING OR SIMILAR TAXES) AT THE RATE IN EFFECT HEREUNDER ON THE DATE OF
SUCH TERMINATION FOR A PERIOD OF TWELVE (12) MONTHS (THE “SEVERANCE TERM”), AND
(B) TO THE EXTENT PERMISSIBLE UNDER THE COMPANY’S HEALTH PLANS, DURING THE
SEVERANCE TERM, THE EXECUTIVE SHALL CONTINUE TO RECEIVE ANY HEALTH BENEFITS
PROVIDED TO HIM AS OF THE DATE OF SUCH TERMINATION.


 


(III)                               IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED (A) BY THE COMPANY WITHOUT CAUSE (OTHER THAN UPON EXPIRATION OF THE
EMPLOYMENT TERM PURSUANT TO SECTION 2 HEREOF), (B) PURSUANT TO SECTION 6(B)
HEREOF, OR (C) BY THE EXECUTIVE WITH GOOD REASON, IN ADDITION TO THE AMOUNTS
SPECIFIED IN SUBSECTIONS (I) AND (II) ABOVE, THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL LEGAL FEES, COSTS, AND EXPENSES (INCLUDING WITHOUT LIMITATION,
LEGAL FEES AND EXPENSES ON APPEAL) INCURRED BY THE EXECUTIVE IN ENFORCING THIS
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(IV)                              PAYMENT OF ANY AMOUNTS PURSUANT TO THIS
SECTION 6(F) SHALL BE EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S EXECUTION OF A
GENERAL WAIVER AND RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS OFFICERS,
DIRECTORS, AGENTS, AND AFFILIATES.


 


(G)                                 CHANGE IN CONTROL.  IN THE EVENT THAT WITHIN
TWELVE (12) MONTHS FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE (OTHER THAN UPON EXPIRATION OF THE
EMPLOYMENT TERM PURSUANT TO SECTION 2 HEREOF OR A TERMINATION UNDER SECTION 6(B)
ABOVE), OR BY THE EXECUTIVE WITH GOOD REASON, IN ADDITION TO AMOUNTS PROVIDED IN
SECTION 6(F) HEREOF, THE EXECUTIVE SHALL BE ENTITLED TO A LUMP-SUM PAYMENT EQUAL
TO TWO (2) TIMES THE SUM OF THE EXECUTIVE’S SALARY AND OTHER COMPENSATION
PROVIDED HEREUNDER AS THEN IN EFFECT NOT LATER THAN 30 DAYS AFTER THE EFFECTIVE
DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT.    FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CHANGE IN CONTROL” SHALL MEAN:


 


(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (OTHER THAN THE COMPANY, HOLDINGS, ANY EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR HOLDINGS, OR WARBURG, PINCUS PRIVATE EQUITY VIII, L.P. OR ANY
AFFILIATE THEREOF) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934) OF SECURITIES
REPRESENTING MORE THAN 50% OF THE VOTING SECURITIES OF THE COMPANY OR OF
HOLDINGS ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, DETERMINED ON
A FULLY-DILUTED BASIS (“VOTING SECURITIES”); PROVIDED, HOWEVER, THAT SUCH
ACQUISITION SHALL NOT CONSTITUTE A CHANGE IN CONTROL HEREUNDER IF A MAJORITY OF
THE HOLDERS OF THE VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH ACQUISITION
RETAIN DIRECTLY OR THROUGH OWNERSHIP OF ONE OR MORE HOLDING COMPANIES,
IMMEDIATELY FOLLOWING SUCH ACQUISITION, A MAJORITY OF THE VOTING SECURITIES
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE SUCCESSOR ENTITY;


 


(II)                                  THE DATE UPON WHICH INDIVIDUALS WHO AS OF
THE DATE HEREOF CONSTITUTE A MAJORITY OF THE BOARD (THE “INCUMBENT BOARD” )
CEASE TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE COMPANY’S OR HOLDINGS’ SHAREHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD; OR


 


(III)                               CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY OR OF HOLDINGS (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS OR ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY
OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN
OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF
SUCH TRANSACTION OWNS THE COMPANY OR HOLDINGS OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S OR HOLDINGS’ ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES).

 

5

--------------------------------------------------------------------------------


 


(H)                                 PAYMENT IN LIEU.  IN THE EVENT OF
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DUE TO THE VOLUNTARY RESIGNATION BY
THE EXECUTIVE, THE COMPANY MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AT ANY TIME
AFTER NOTICE OF TERMINATION HAS BEEN GIVEN BY THE EXECUTIVE, TERMINATE THIS
AGREEMENT, PROVIDED THAT THE COMPANY SHALL PAY TO THE EXECUTIVE HIS THEN CURRENT
SALARY AND CONTINUE BENEFITS PROVIDED PURSUANT TO SECTION 3(D) FOR THE DURATION
OF THE UNEXPIRED NOTICE PERIOD.


 


(I)                                     PARACHUTE PAYMENTS.  IN THE EVENT THAT
(I) ANY AMOUNT OR BENEFIT PAID OR DISTRIBUTED TO THE EXECUTIVE PURSUANT TO THIS
AGREEMENT, TAKEN TOGETHER WITH ANY AMOUNTS OR BENEFITS OTHERWISE PAID OR
DISTRIBUTED TO THE EXECUTIVE (COLLECTIVELY, THE “COVERED PAYMENTS”), ARE OR
BECOME SUBJECT TO THE EXCISE TAX IMPOSED UNDER SECTION 4999 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, OR ANY SIMILAR TAX THAT MAY HEREAFTER BE
IMPOSED (THE “EXCISE TAX”), AND (II) IT WOULD BE ECONOMICALLY ADVANTAGEOUS TO
THE EXECUTIVE TO REDUCE SUCH COVERED PAYMENTS TO AVOID IMPOSITION OF THE EXCISE
TAX, THE COVERED PAYMENTS SHALL BE REDUCED TO AN AMOUNT WHICH MAXIMIZES THE
AGGREGATE PRESENT VALUE (AS DETERMINED IN ACCORDANCE WITH SECTION 280G(D)(4) OF
THE CODE OR ANY SUCCESSOR PROVISION OF THE CODE) OF THE COVERED PAYMENTS WITHOUT
CAUSING THE COVERED PAYMENTS TO BE SUBJECT TO THE EXCISE TAX.  THE REDUCTION
DESCRIBED IN THIS SECTION 6(I) SHALL ONLY BE MADE IF THE NET AFTER-TAX AMOUNT TO
BE RECEIVED BY THE EXECUTIVE AFTER GIVING EFFECT TO THE REDUCTION WILL BE
GREATER THAN THE NET AFTER-TAX AMOUNT THAT WOULD BE RECEIVED BY THE EXECUTIVE
WITHOUT THE REDUCTION.  THE EXECUTIVE SHALL IN HIS SOLE DISCRETION DETERMINE
WHICH AND HOW MUCH OF THE COVERED PAYMENTS SHALL BE ELIMINATED OR REDUCED
CONSISTENT WITH THE REQUIREMENTS OF THIS SECTION 6(I).


 


(J)                                     SURVIVAL OF OPERATIVE SECTIONS.  UPON
ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE PROVISIONS OF SECTION 6(F)
THROUGH SECTION 6(I), AND SECTION 7 THROUGH SECTION 17 OF THIS AGREEMENT SHALL
SURVIVE TO THE EXTENT NECESSARY TO GIVE EFFECT TO THE PROVISIONS THEREOF.


 


SECTION 7.                                            RESTRICTIVE COVENANTS. 
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS AND COVENANTS
CONTAINED IN THIS SECTION 7 ARE (I) REASONABLE AND VALID IN GEOGRAPHICAL AND
TEMPORAL SCOPE AND IN ALL OTHER RESPECTS, AND (II) ESSENTIAL TO PROTECT THE
VALUE OF THE COMPANY’S BUSINESS AND ASSETS AND BY HIS EMPLOYMENT WITH THE
COMPANY, AND THAT THE EXECUTIVE WILL OBTAIN KNOWLEDGE, CONTACTS, KNOW-HOW,
TRAINING AND EXPERIENCE AND THERE IS A SUBSTANTIAL PROBABILITY THAT SUCH
KNOWLEDGE, KNOW-HOW, CONTACTS, TRAINING AND EXPERIENCE COULD BE USED TO THE
SUBSTANTIAL ADVANTAGE OF A COMPETITOR OF THE COMPANY AND TO THE COMPANY’S
SUBSTANTIAL DETRIMENT.  FOR PURPOSES OF THIS SECTION 7, REFERENCES TO THE
COMPANY SHALL BE DEEMED TO INCLUDE HOLDINGS.


 


(A)                                  CONFIDENTIAL INFORMATION.  AT ANY TIME
DURING AND AFTER THE END OF THE EMPLOYMENT TERM, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BOARD, EXCEPT TO THE EXTENT REQUIRED BY AN ORDER OF A COURT
HAVING JURISDICTION OR UNDER SUBPOENA FROM AN APPROPRIATE GOVERNMENT AGENCY, IN
WHICH EVENT, THE EXECUTIVE SHALL USE HIS BEST EFFORTS TO CONSULT WITH THE BOARD
PRIOR TO RESPONDING TO ANY SUCH ORDER OR SUBPOENA, AND EXCEPT AS REQUIRED IN THE
PERFORMANCE OF HIS DUTIES HEREUNDER, THE EXECUTIVE SHALL NOT DISCLOSE ANY
CONFIDENTIAL OR PROPRIETARY TRADE SECRETS, CUSTOMER LISTS, DRAWINGS, DESIGNS,
INFORMATION

 

6

--------------------------------------------------------------------------------


 


REGARDING PRODUCT DEVELOPMENT, MARKETING PLANS, SALES PLANS, MANUFACTURING
PLANS, MANAGEMENT ORGANIZATION INFORMATION, OPERATING POLICIES OR MANUALS,
BUSINESS PLANS, FINANCIAL RECORDS, PACKAGING DESIGN OR OTHER FINANCIAL,
COMMERCIAL, BUSINESS OR TECHNICAL INFORMATION (I) RELATING TO THE COMPANY, OR
(II) THAT THE COMPANY OR ANY OF ITS AFFILIATES MAY RECEIVE BELONGING TO
SUPPLIERS, CUSTOMERS OR OTHERS WHO DO BUSINESS WITH THE COMPANY (“CONFIDENTIAL
INFORMATION”).  EXECUTIVE’S OBLIGATION UNDER THIS SECTION 7(A) SHALL NOT APPLY
TO ANY INFORMATION WHICH (I) IS KNOWN PUBLICLY; (II) IS IN THE PUBLIC DOMAIN OR
HEREAFTER ENTERS THE PUBLIC DOMAIN WITHOUT THE BREACH OF THE EXECUTIVE OF THIS
SECTION 7(A); (III) IS KNOWN TO THE EXECUTIVE PRIOR TO THE EXECUTIVE’S RECEIPT
OF SUCH INFORMATION FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES, AS EVIDENCED BY
WRITTEN RECORDS OF THE EXECUTIVE; OR (IV) IS DISCLOSED AFTER TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT TO THE EXECUTIVE BY A THIRD PARTY NOT UNDER AN OBLIGATION
OF CONFIDENCE TO THE COMPANY.


 


(B)                                 NON-COMPETITION.  THE EXECUTIVE COVENANTS
AND AGREES THAT DURING THE EMPLOYMENT TERM AND FOR A PERIOD EXTENDING TO THE
FIRST ANNIVERSARY OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY REASON,
OR IN THE CASE OF A TERMINATION UNDER SECTION 6(G) HEREOF A PERIOD EXTENDING TO
THE THIRD ANNIVERSARY OF SUCH TERMINATION (THE “RESTRICTED PERIOD”), WITH
RESPECT TO ANY JURISDICTION IN WHICH THE COMPANY IS ENGAGED IN BUSINESS AT THE
TIME OF SUCH TERMINATION, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY,
INDIVIDUALLY OR JOINTLY, OWN ANY INTEREST IN, OPERATE, JOIN, CONTROL OR
PARTICIPATE AS A PARTNER, DIRECTOR, PRINCIPAL, OFFICER, OR AGENT OF, ENTER INTO
THE EMPLOYMENT OF, ACT AS A CONSULTANT TO, OR PERFORM ANY SERVICES FOR ANY
ENTITY WHICH COMPETES TO A MATERIAL EXTENT WITH THE BUSINESS ACTIVITIES IN WHICH
THE COMPANY IS ENGAGED AT THE TIME OF SUCH TERMINATION OR IN WHICH BUSINESS
ACTIVITIES THE COMPANY HAS DOCUMENTED PLANS TO BECOME ENGAGED IN AND AS TO WHICH
EXECUTIVE HAS KNOWLEDGE AT THE TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, OR
ANY ENTITY IN WHICH ANY SUCH RELATIONSHIP WITH THE EXECUTIVE WOULD RESULT IN THE
INEVITABLE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION (A “COMPETING
BUSINESS”).  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF A TERMINATION OF
EMPLOYMENT OTHER THAN PURSUANT TO SECTION 6(G) HEREOF, AT THE ELECTION OF THE
COMPANY, THE RESTRICTED PERIOD MAY BE EXTENDED TO A PERIOD ENDING NOT LATER THAN
THE THIRD ANNIVERSARY OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT; PROVIDED
THAT DURING SUCH EXTENDED PERIOD, THE COMPANY CONTINUES TO PAY THE EXECUTIVE THE
SALARY (LESS ANY APPLICABLE WITHHOLDING OR SIMILAR TAXES) AT THE RATE IN EFFECT
HEREUNDER ON THE DATE OF SUCH TERMINATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THIS SECTION 7(B) SHALL NOT PREVENT THE EXECUTIVE FROM ACQUIRING
AS AN INVESTMENT SECURITIES REPRESENTING NOT MORE THAN THREE PERCENT (3%) OF THE
OUTSTANDING VOTING SECURITIES OF ANY PUBLICLY-HELD CORPORATION.


 


(C)                                  NON-SOLICITATION; NON-INTERFERENCE.  DURING
THE RESTRICTED PERIOD, THE EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, FOR HIS
OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER INDIVIDUAL OR ENTITY (I) SOLICIT OR
INDUCE, OR IN ANY MANNER ATTEMPT TO SOLICIT OR INDUCE, ANY PERSON EMPLOYED BY,
AS AGENT OF, OR A SERVICE PROVIDER TO, THE COMPANY TO TERMINATE SUCH PERSON’S
EMPLOYMENT, AGENCY OR SERVICE, AS THE CASE MAY BE, WITH THE COMPANY; OR (II)
DIVERT, OR ATTEMPT TO DIVERT, ANY PERSON, CONCERN, OR ENTITY FROM DOING BUSINESS
WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR ATTEMPT TO INDUCE ANY SUCH
PERSON, CONCERN OR ENTITY TO CEASE BEING A CUSTOMER OR SUPPLIER OF THE COMPANY.

 

7

--------------------------------------------------------------------------------


 


(D)                                 NON-DISPARAGEMENT.  THE EXECUTIVE AGREES
THAT, EXCEPT AS REQUIRED BY APPLICABLE LAW, OR COMPELLED BY PROCESS OF LAW, AT
ANY TIME FOLLOWING THE DATE HEREOF, NEITHER HE, NOR ANYONE ACTING ON HIS BEHALF,
SHALL HEREAFTER (I) MAKE ANY DEROGATORY, DISPARAGING OR CRITICAL STATEMENT ABOUT
THE COMPANY, OR ANY OF THE COMPANY’S CURRENT OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS OR LENDERS OR ANY PERSONS WHO WERE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS OR LENDERS OF THE COMPANY; OR (II)  WITHOUT THE COMPANY’S PRIOR
WRITTEN CONSENT, COMMUNICATE, DIRECTLY OR INDIRECTLY, WITH THE PRESS OR OTHER
MEDIA, CONCERNING THE PAST OR PRESENT EMPLOYEES OR BUSINESS OF THE COMPANY.


 


(E)                                  RETURN OF DOCUMENTS.  IN THE EVENT OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE SHALL
DELIVER TO THE COMPANY ALL OF (I) THE PROPERTY OF THE COMPANY AND (II) THE
DOCUMENTS AND DATA OF ANY NATURE AND IN WHATEVER MEDIUM OF THE COMPANY IN HIS
POSSESSION, AND HE SHALL NOT TAKE WITH HIM ANY SUCH PROPERTY, DOCUMENTS OR DATA
OR ANY REPRODUCTION THEREOF, OR ANY DOCUMENTS CONTAINING OR PERTAINING TO ANY
CONFIDENTIAL INFORMATION.


 


(F)                                    WORKS FOR HIRE.  THE EXECUTIVE AGREES
THAT THE COMPANY SHALL OWN ALL RIGHT, TITLE AND INTEREST (INCLUDING PATENT
RIGHTS, COPYRIGHTS, TRADE SECRET RIGHTS, MASK WORK RIGHTS AND OTHER RIGHTS
THROUGHOUT THE WORLD) IN ANY INVENTIONS, WORKS OF AUTHORSHIP, MASK WORKS, IDEAS
OR INFORMATION MADE OR CONCEIVED OR REDUCED TO PRACTICE, IN WHOLE OR IN PART, BY
THE EXECUTIVE (EITHER ALONE OR WITH OTHERS) DURING THE EMPLOYMENT TERM
(“DEVELOPMENTS”); PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT OWN DEVELOPMENTS
FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY, TRADE SECRET INFORMATION OR
CONFIDENTIAL INFORMATION OF THE COMPANY WAS USED AND WHICH WERE DEVELOPED
ENTIRELY ON EXECUTIVE’S TIME, AND WHICH DO NOT RELATE (A) TO THE BUSINESS OF THE
COMPANY OR ITS AFFILIATES OR (B) TO THE COMPANY’S OR ITS AFFILIATES ACTUAL OR
DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, AND (II) WHICH DO NOT RESULT
FROM ANY WORK PERFORMED BY THE EXECUTIVE FOR THE COMPANY.  SUBJECT TO THE
FOREGOING, EXECUTIVE WILL PROMPTLY AND FULLY DISCLOSE TO THE COMPANY, OR ANY
PERSONS DESIGNATED BY IT, ANY AND ALL DEVELOPMENTS MADE OR CONCEIVED OR REDUCED
TO PRACTICE OR LEARNED BY THE EXECUTIVE, EITHER ALONE OR JOINTLY WITH OTHERS
DURING THE EMPLOYMENT TERM.  THE EXECUTIVE HEREBY ASSIGNS TO THE COMPANY ALL
RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL DEVELOPMENTS OWNED BY THE
COMPANY PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 7(F).  THE EXECUTIVE
AGREES TO ASSIST THE COMPANY, AT THE COMPANY’S EXPENSE, TO FURTHER EVIDENCE,
RECORD AND PERFECT SUCH ASSIGNMENTS, AND TO PERFECT, OBTAIN, MAINTAIN, ENFORCE,
AND DEFEND ANY RIGHTS SPECIFIED TO BE SO OWNED OR ASSIGNED.  THE EXECUTIVE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS AGENTS AS
ATTORNEYS-IN-FACT TO ACT FOR AND ON THE EXECUTIVE’S BEHALF TO EXECUTE AND FILE
ANY DOCUMENT AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE PURPOSES
OF THE FOREGOING WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY THE
EXECUTIVE.  IN ADDITION, AND NOT IN CONTRAVENTION OF ANY OF THE FOREGOING, THE
EXECUTIVE ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE MADE BY
HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF EMPLOYMENT AND WHICH ARE
PROTECTABLE BY COPYRIGHT ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS DEFINED IN
THE UNITED STATES COPYRIGHT ACT (17 USC ‘ 101).  TO THE EXTENT ALLOWED BY LAW,
THIS SECTION 7(F) INCLUDES ALL RIGHTS OF PATERNITY, INTEGRITY, DISCLOSURE AND
WITHDRAWAL AND ANY OTHER RIGHTS THAT MAY BE KNOWN AS OR REFERRED TO AS “MORAL
RIGHTS” (“MORAL RIGHTS”) IN RESPECT OF THE

 

8

--------------------------------------------------------------------------------


 


DEVELOPMENTS OWNED BY THE COMPANY PURSUANT TO THE FIRST SENTENCE OF THIS SECTION
7(F).  TO THE EXTENT EXECUTIVE RETAINS ANY SUCH MORAL RIGHTS UNDER APPLICABLE
LAW, THE EXECUTIVE HEREBY WAIVES SUCH MORAL RIGHTS AND CONSENTS TO ANY ACTION
CONSISTENT WITH THE TERMS OF THIS AGREEMENT WITH RESPECT TO SUCH MORAL RIGHTS,
IN EACH CASE, TO THE FULL EXTENT OF SUCH APPLICABLE LAW.  THE EXECUTIVE WILL
CONFIRM ANY SUCH WAIVERS AND CONSENTS FROM TIME TO TIME AS REQUESTED BY THE
COMPANY.


 


(G)                                 BLUE PENCIL.  IF ANY COURT OF COMPETENT
JURISDICTION SHALL AT ANY TIME DEEM THE DURATION OR THE GEOGRAPHIC SCOPE OF ANY
OF THE PROVISIONS OF THIS SECTION 7 UNENFORCEABLE, THE OTHER PROVISIONS OF THIS
SECTION 7 SHALL NEVERTHELESS STAND AND THE DURATION AND/OR GEOGRAPHIC SCOPE SET
FORTH HEREIN SHALL BE DEEMED TO BE THE LONGEST PERIOD AND/OR GREATEST SIZE
PERMISSIBLE BY LAW UNDER THE CIRCUMSTANCES, AND THE PARTIES HERETO AGREE THAT
SUCH COURT SHALL REDUCE THE TIME PERIOD AND/OR GEOGRAPHIC SCOPE TO PERMISSIBLE
DURATION OR SIZE.


 


SECTION 8.                                            INJUNCTIVE RELIEF. 
WITHOUT INTENDING TO LIMIT THE REMEDIES AVAILABLE TO THE COMPANY, THE EXECUTIVE
ACKNOWLEDGES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN SECTION 7 HEREOF
MAY RESULT IN MATERIAL IRREPARABLE INJURY TO THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES FOR WHICH THERE IS NO ADEQUATE REMEDY AT LAW, THAT IT WILL NOT BE
POSSIBLE TO MEASURE DAMAGES FOR SUCH INJURIES PRECISELY AND THAT, IN THE EVENT
OF SUCH A BREACH OR THREAT THEREOF, THE COMPANY SHALL BE ENTITLED TO OBTAIN A
TEMPORARY RESTRAINING ORDER AND/OR A PRELIMINARY OR PERMANENT INJUNCTION,
WITHOUT THE NECESSITY OF PROVING IRREPARABLE HARM OR INJURY AS A RESULT OF SUCH
BREACH OR THREATENED BREACH OF SECTION 7 HEREOF, RESTRAINING THE EXECUTIVE FROM
ENGAGING IN ACTIVITIES PROHIBITED BY SECTION 7 HEREOF OR SUCH OTHER RELIEF AS
MAY BE REQUIRED SPECIFICALLY TO ENFORCE ANY OF THE COVENANTS IN SECTION 7
HEREOF.  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, THE RESTRICTED
PERIOD SHALL BE TOLLED DURING ANY PERIOD OF VIOLATION OF ANY OF THE COVENANTS IN
SECTION 7(B) OR SECTION 7(C) HEREOF AND DURING ANY OTHER PERIOD REQUIRED FOR
LITIGATION DURING WHICH THE COMPANY SEEKS TO ENFORCE THIS COVENANT AGAINST THE
EXECUTIVE IF IT IS ULTIMATELY DETERMINED THAT SUCH PERSON WAS IN BREACH OF SUCH
COVENANTS.


 


SECTION 9.                                            REPRESENTATIONS AND
WARRANTIES OF THE EXECUTIVE.  THE EXECUTIVE REPRESENTS THAT:


 


(A)                                  THE EXECUTIVE IS ENTERING INTO THIS
AGREEMENT VOLUNTARILY AND THAT HIS EMPLOYMENT HEREUNDER AND COMPLIANCE WITH THE
TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH OR RESULT IN THE BREACH BY
HIM OF ANY AGREEMENT TO WHICH HE IS A PARTY OR BY WHICH HE MAY BE BOUND,


 


(B)                                 HE HAS NOT, AND IN CONNECTION WITH HIS
EMPLOYMENT WITH THE COMPANY WILL NOT, VIOLATE ANY NON-SOLICITATION OR OTHER
SIMILAR COVENANT OR AGREEMENT BY WHICH HE IS OR MAY BE BOUND, AND


 


(C)                                  IN CONNECTION WITH HIS EMPLOYMENT WITH THE
COMPANY HE WILL NOT USE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION HE MAY HAVE
OBTAINED IN CONNECTION WITH EMPLOYMENT WITH ANY PRIOR EMPLOYER.

 

9

--------------------------------------------------------------------------------


 


SECTION 10.                                      TAXES.  THE COMPANY MAY
WITHHOLD FROM ANY PAYMENTS MADE UNDER THIS AGREEMENT ALL APPLICABLE TAXES,
INCLUDING BUT NOT LIMITED TO INCOME, EMPLOYMENT AND SOCIAL INSURANCE TAXES, AS
SHALL BE REQUIRED BY LAW.


 


SECTION 11.                                      SUCCESSORS AND ASSIGNS; NO
THIRD-PARTY BENEFICIARIES.


 


(A)                                  THE COMPANY. THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY, AND MAY BE ASSIGNED BY THE COMPANY TO, ANY
PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS, ANY
SUCCESSOR TO THE COMPANY OR ANY ASSIGNEE THEREOF (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE).  THE COMPANY WILL REQUIRE ANY
SUCH PURCHASER, SUCCESSOR OR ASSIGNEE TO EXPRESSLY ASSUME AND AGREE TO PERFORM
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD
BE REQUIRED TO PERFORM IT IF NO SUCH PURCHASE, SUCCESSION OR ASSIGNMENT HAD
TAKEN PLACE.


 


(B)                                 THE EXECUTIVE.  THE EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE BY THE EXECUTIVE BY
ASSIGNMENT OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY;
PROVIDED, HOWEVER, THAT IF THE EXECUTIVE SHALL DIE, ALL AMOUNTS THEN PAYABLE TO
THE EXECUTIVE HEREUNDER SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT TO THE EXECUTIVE’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE
NO SUCH DESIGNEE, TO THE EXECUTIVE’S ESTATE.


 


SECTION 12.                                      WAIVER AND AMENDMENTS.  ANY
WAIVER, ALTERATION, AMENDMENT OR MODIFICATION OF ANY OF THE TERMS OF THIS
AGREEMENT SHALL BE VALID ONLY IF MADE IN WRITING AND SIGNED BY THE PARTIES
HERETO; PROVIDED, HOWEVER, THAT ANY SUCH WAIVER, ALTERATION, AMENDMENT OR
MODIFICATION IS CONSENTED TO ON THE COMPANY’S BEHALF BY THE BOARD.  NO WAIVER BY
EITHER OF THE PARTIES HERETO OF THEIR RIGHTS HEREUNDER SHALL BE DEEMED TO
CONSTITUTE A WAIVER WITH RESPECT TO ANY SUBSEQUENT OCCURRENCES OR TRANSACTIONS
HEREUNDER UNLESS SUCH WAIVER SPECIFICALLY STATES THAT IT IS TO BE CONSTRUED AS A
CONTINUING WAIVER.


 


SECTION 13.                                      SEVERABILITY AND GOVERNING
LAW.  IF ANY COVENANTS OR SUCH OTHER PROVISIONS OF THIS AGREEMENT ARE FOUND TO
BE INVALID OR UNENFORCEABLE BY A FINAL DETERMINATION OF A COURT OF COMPETENT
JURISDICTION (A) THE REMAINING TERMS AND PROVISIONS HEREOF SHALL BE UNIMPAIRED
AND (B) THE INVALID OR UNENFORCEABLE TERM OR PROVISION HEREOF SHALL BE DEEMED
REPLACED BY A TERM OR PROVISION THAT IS VALID AND ENFORCEABLE AND THAT COMES
CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR
PROVISION HEREOF.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA (WITHOUT GIVING EFFECT TO THE
CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.

 

10

--------------------------------------------------------------------------------


 


SECTION 14.                                      NOTICES.


 


(A)                                  EVERY NOTICE OR OTHER COMMUNICATION
RELATING TO THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE MAILED TO OR
DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME
TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY
AS HEREIN PROVIDED, PROVIDED THAT UNLESS AND UNTIL SOME OTHER ADDRESS BE SO
DESIGNATED, ALL NOTICES OR COMMUNICATIONS BY THE EXECUTIVE TO THE COMPANY SHALL
BE MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, AND ALL
NOTICES OR COMMUNICATIONS BY THE COMPANY TO THE EXECUTIVE MAY BE GIVEN TO THE
EXECUTIVE PERSONALLY OR MAY BE MAILED TO EXECUTIVE AT THE EXECUTIVE’S LAST KNOWN
ADDRESS, AS REFLECTED IN THE COMPANY’S RECORDS.


 


(B)                                 ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO
BE GIVEN:  (I) IF DELIVERED BY HAND, ON THE DATE OF SUCH DELIVERY; (II) IF
MAILED BY COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING;
AND (III) IF MAILED BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY
AFTER THE DATE OF SUCH MAILING.


 


SECTION 15.                                      SECTION HEADINGS.  THE HEADINGS
OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART THEREOF, AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT OR OF ANY TERM OR PROVISION HEREOF.


 


SECTION 16.                                      ENTIRE AGREEMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES
HERETO REGARDING THE EMPLOYMENT OF THE EXECUTIVE.  THIS AGREEMENT SUPERSEDES ALL
PRIOR NEGOTIATIONS, DISCUSSIONS, CORRESPONDENCE, COMMUNICATIONS, UNDERSTANDINGS
AND AGREEMENTS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE ORIGINAL AGREEMENT.


 


SECTION 17.                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT.


 

[Signatures appear on the following page.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

 

 

By:

 

/s/ Robert J. Adamson

 

 

 

Name:

Robert J. Adamson

 

 

Title:

Chief Executive Officer

 

 

 

 

 

MEDICAL STAFFING NETWORK HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Kevin S. Little

 

 

Name:

Kevin S. Little

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Gregory K. Guckes

 

 

Gregory K. Guckes

 

12

--------------------------------------------------------------------------------